 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ABDULHADI AWAD,                                   No. 2:18-cv-2323-EFB
12                       Plaintiff,
13           v.                                         ORDER
14    COUNTY OF SOLANO, et al.,
15                       Defendants.
16

17

18          On June 28, 2019, plaintiff filed a Notice of Settlement in which he requests that this

19   action be dismissed. ECF No. 33.

20          Subject to exceptions not applicable here, a plaintiff may voluntarily dismiss an action

21   without prejudice, and without a court order, by filing:

22          (i)     a notice of dismissal before the opposing party serves either an answer or a motion
                    for summary judgment; or
23
            (ii)    a stipulation of dismissal signed by all parties who have appeared.
24

25   Fed. R. Civ. P. 41(a)(1)(A). Before plaintiff filed the request for dismissal, defendant had filed an

26   answer. ECF No. 7. Therefore, this action cannot be dismissed pursuant to Rule 41(a)(1)(A)(i).

27   However, defendant may choose to stipulate to dismissal without prejudice pursuant to Rule

28   41(a)(1)(A)(ii). Should defendant decline to stipulate as such, the court may dismiss this action
                                                       1
 1   based upon plaintiff’s request, “on terms that the court considers proper.” Fed. R. Civ. P.
 2   41(a)(2).
 3          Accordingly, it is ORDERED that no later than July 25, 2019, defendant shall file and
 4   serve a document stipulating to dismissal of this action without prejudice pursuant to Rule
 5   41(a)(1)(A)(ii),1 or otherwise respond to plaintiff’s request for dismissal.
 6   DATED: July 11, 2019.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
            1
               In the event defendant so stipulates, the court will construe the parties’ filings as a
28   stipulation of voluntary dismissal without prejudice pursuant to Rule 41(a)(1)(A)(ii).
                                                         2
